18 N.Y.3d 904 (2012)
963 N.E.2d 789
940 N.Y.S.2d 212
2012 NY Slip Op 63973
MICHAEL MULGREW, as President of the United Federation of Teachers, Local 2, American Federation of Teachers, AFL-CIO, on Behalf of All Represented Employees in the City School District of the City of New York, Appellant,
v.
BOARD OF EDUCATION OF THE CITY SCHOOL DISTRICT OF THE CITY OF NEW YORK et al., Respondents.
Dow JONES & COMPANY, INC., et al., Intervenors-Respondents.
Motion No: 2011-1380.
Court of Appeals of New York.
Submitted December 27, 2011.
Decided February 14, 2012.
Motion by New York State United Teachers for leave to file a brief amicus curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein dismissed as academic.